Citation Nr: 1714994	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed for the 2 issues on appeal.  

Initially, the VA examiners in December 2009 and December 2014 recorded sensorineural and mixed hearing loss satisfying the VA criteria, per 38 C.F.R. § 3.385, for a current bilateral hearing loss disability.  The Veteran reported experiencing ringing and buzzing in his ears during the December 2014 examination.  In his December 2008 application for compensation, he indicated the onset of hearing loss and tinnitus as 1955.  During the December 2009 examination, the Veteran reported hearing loss for years but could not identify the exact onset.  The December 2014 examination report shows the Veteran indicated hearing loss began in service.  In March 2009, he wrote that he had been hard of hearing since being in service and had almost made his wife deaf from shouting.  The Veteran's marriage certificate shows that he has been married to his wife since March 1955.  Any statement from his wife on the development of the Veteran's hearing loss would be helpful to determining his claim.  

The majority of the Veteran's service records are unavailable, including any audiogram results.  His DD Form 214 shows the Korean Service Medal with one Campaign Star and that his military occupational specialty (MOS) was engineer equipment repairman, which is consistent with his report of noise exposure from loud equipment and engines.  Despite the lack of records, the AOJ's research confirmed his reported witnessing of hostile-related fatalities of soldiers in his unit, another potential source of noise exposure.  See November 2009 Administrative Decision.  The Veteran reported 10 to 12 years of post-service noise exposure working near punch presses.  See 2009 VA examination report.  VA treatment records show the first complaint of hearing problems in January 2000.  

The December 2009 examiner opined that the Veteran's hearing loss was less likely than not related to service because he did not seek treatment up until now, he had a history of occupational noise exposure, and he was 77 years old.  The examiner explained that the Veteran's initial complaint of hearing loss is too remote from service discharge for his condition to be considered service-connected.  The December 2014 also provided a negative opinion finding no permanent threshold shift in service and basing the opinion on a lack of evidence in the file and lack of proximity between service and the date of the examination.  

These opinions are inadequate because the examiners failed to consider all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, they failed to consider the Veteran's reports of having hearing problems since service and treatment records identifying hearing complaints as far back as 2000.  Additionally, the December 2014 examiner found no in-service threshold shift, but the Veteran's hearing levels in service cannot be known because his service records are not available.  See September/October 2010 VA 21-3101 (stating in a response for medical/dental and SGOs, that no "sick/injured remarks or allegations located.  All available morning reports "re-mailed").  In light of the foregoing, the Board finds that the AOJ should obtain an addendum opinion.    


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran that he may submit a statement from his wife regarding the onset and development of his hearing problems.

2. Give the Veteran appropriate time to provide the evidence suggested in (1).  Then, request a medical opinion from a VA audiologist on his hearing loss and tinnitus claims.  The examiner should review the claims file to become familiar with the Veteran's pertinent medical history and address the following:

a. Is the Veteran's current bilateral hearing loss at least as likely as not related to in-service noise exposure or at least as likely as not to have its onset during service?

b. Is the Veteran's tinnitus at least as likely as not related to in-service noise exposure or hearing loss or some other etiology?

Consider all lay and medical evidence, including the Veteran's reports that hearing problems began at the time of service, any statement from the Veteran's wife, and VA treatment records showing the Veteran was hard of hearing in 2000.  Assume the Veteran was exposed to hazardous noise levels in service consistent with his service occupation of engineering, to include building bridges and runways.  All opinions must be supported by a comprehensive rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



